Appellant plead guilty in the District Court of Smith County, of the offense of manufacturing intoxicating liquor, and was given a penalty of one year in the penitentiary.
A motion for a new trial was filed, upon the grounds that the liquor was not shown to be intoxicating, and that it was not shown that the same was not made for sacramental purposes.
A plea of guilty, under our practice, admits all the criminating facts alleged, and evidence is admitted only for the purpose of enabling the jury to determine the penalty. However, the evidence in the statement of facts in this case, shows that the liquor was intoxicating.
The charge of the court and the indictment appear to be in accordance with the law, and, finding no error, the judgment of the lower court is affirmed.
Affirmed. *Page 365